Citation Nr: 1819351	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  11-31 788A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for bilateral flatfoot with plantar fasciitis and hallux valgus from September 24, 2008, to March 7, 2013.

2.  Entitlement to a compensable rating for scars of the right thumb, left wrist, left hand, left elbow, and left anterior cervical area due to removal of warts and lumps.

3.  Entitlement to a compensable evaluation for coccygodynia.

4.  Entitlement to a rating in excess of 10 percent for right hip ischial bursitis.  

5.  Entitlement to a rating in excess of 10 percent for right ankle degenerative joint disease.

6.  Entitlement to a rating in excess of 10 percent for a left ankle sprain.

7.  Entitlement to a rating in excess of 20 percent for degenerative joint disease of the lumbar spine.  

8.  Entitlement to a rating in excess of 10 percent for left knee chondromalacia.

9.  Entitlement to a rating in excess of 10 percent for right knee chondromalacia.

10.  Entitlement to a compensable rating for basal cell carcinoma, claimed as skin cancer.

11.  Entitlement to service connection for a left shoulder disability

12.  Entitlement to service connection for a right shoulder disability

13.  Entitlement to service connection for a left elbow disability.

14.  Entitlement to service connection for a right wrist disability.

15.  Entitlement to service connection for a right wrist disability.

16.  Entitlement to service connection for a right hand disability.

17.  Entitlement to service connection for a left hand disability

18.  Entitlement to service connection or an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and other specified trauma and stressor-related disorder.  

19.  Entitlement to service connection for a neck disorder

20.  Entitlement to service connection for headaches.

21.  Entitlement to an earlier effective date prior to March 29, 2011, for the grant of service connection for right hip ischial bursitis.

22.  Entitlement to an earlier effective date prior to February 1, 2012, for the grant of service connection for degenerative joint disease of the right ankle.

23.  Entitlement to an earlier effective date prior to February 1, 2012, for the grant of service connection for a left ankle sprain.


REPRESENTATION

Appellant represented by:	Stacey Penn Clark, Attorney


ATTORNEY FOR THE BOARD

A. Daniels, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1972 to May 1992.  

This matter comes before the Board of Veterans Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, and a March 2014 rating decision of the VA RO in Montgomery, Alabama.  The case is currently under the jurisdiction of the Little Rock, Arkansas RO.

In October 2017, the RO granted service connection for right elbow arthritis (claimed as muscle/joint pain) and service connection for actinic keratosis (claimed as skin rashes).  The Veteran has not filed a notice of disagreement with that decision, and therefore the claims are not currently before the Board.

The Board also notes that the Veteran's pes planus disability is now rated as 50 percent disabling and that to the extent the Veteran has indicated that 50 percent would satisfy his appeal as to this disability, the Board finds that there is no longer any issue pending as to this claim, effective from March 7, 2013.  However, the issue of entitlement to a rating in excess of 30 percent is still for consideration prior to that date.

The Veteran's claim for entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) was granted in October 2017 with an effective date of December 1, 2013.  The evidence of record indicates that the Veteran's last date of employment was September 30, 2013; as such, this represents a full grant of benefits for TDIU.  

The issues of entitlement to an increased rating lumbar spine degenerative joint disease, entitlement to an increased rating for basal cell carcinoma, entitlement to an increased rating for right hip ischial bursitis, entitlement to an increased rating for right ankle degenerative joint disease, entitlement to an increased rating for left ankle sprain, entitlement to an increased rating for bilateral knee chondromalacia, and entitlement to service connection for a neck disability are  addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to March 7, 2013, the Veteran's bilateral flat feet with plantar fasciitis and hallux valgus has been manifested by extreme tenderness, symptoms of which are improved by orthopedic shoes or appliances.  

2.  The Veteran's scars of the right thumb, left wrist, left hand, left elbow, and left anterior cervical area superficial and non-linear.

3.  The Veteran injured his coccyx in service, but did not have it removed.

4.  The service-connected coccygodynia is shown to be manifested by pain in the area of the tailbone. 

5.  No formal or informal claim for service connection for right hip ischial bursitis was received prior to March 29, 2011.

6.  No formal or informal claim for service connection for right ankle degenerative joint disease was received prior to February 1, 2012.

7.  No formal or informal claim for service connection for left ankle sprain was received prior to February 1, 2012.

8.  Resolving reasonable doubt in the Veteran's favor, the evidence of record supports a finding that left shoulder strain with degenerative arthritis is related to service.

9.  Resolving reasonable doubt in the Veteran's favor, the evidence of record supports a finding that right shoulder strain with degenerative arthritis is related to service.

10.  Resolving reasonable doubt in the Veteran's favor, the evidence of record supports a finding that left elbow tendonitis is related to service.

11.  Resolving reasonable doubt in the Veteran's favor, the evidence of record supports a finding that left wrist tendonitis is related to service.

12.  Resolving reasonable doubt in the Veteran's favor, the evidence of record supports a finding that right wrist tendonitis with degenerative arthritis is related to service.

13.  Resolving reasonable doubt in the Veteran's favor, the evidence of record supports a finding that the Veteran has a specified trauma and stressor related disorder that is attributable to his in-service experiences.  

14.  The Veteran's headaches are related to service.  



CONCLUSIONS OF LAW

1.  Prior to March 7, 2013, the criteria for an initial rating in excess of 30 percent for flat feet with plantar fasciitis and hallux valgus have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 5276 (2017).

2.  The criteria for a compensable rating for the service-connected scars of the right thumb, left wrist, left hand, left elbow, and left anterior cervical area due to removal of warts and lumps have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.118, Diagnostic Code 5276 (2017).

3.  The criteria for a 10 percent evaluation, but not greater, for coccygodynia have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code 5298 (2017).

4.  The criteria for an effective date prior to March 29, 2011, for the grant of service connection for right hip ischial bursitis have not been met.  38 U.S.C. §§ 5103, 5107, 5110 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a), 3.400 (2017).

5.  The criteria for an effective date prior to February 1, 2012, for the grant of service connection for right ankle degenerative joint disease have not been met.  38 U.S.C. §§ 5103, 5107, 5110 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a), 3.400 (2017).

6.  The criteria for an effective date prior to February 1, 2012, for the grant of service connection for left ankle sprain have not been met.  38 U.S.C. §§ 5103, 5107, 5110 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a), 3.400 (2017).

7.  The criteria for service connection for left shoulder strain with degenerative arthritis have been met.  38 U.S.C. §§ 1111, 1113, 1131 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).

8.  The criteria for service connection for right shoulder strain with degenerative arthritis have been met.  38 U.S.C. §§ 1111, 1113, 1131 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).

9.  The criteria for service connection for left elbow tendonitis have been met.  38 U.S.C. §§ 1111, 1113, 1131 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).

10.  The criteria for service connection for left wrist tendonitis have been met.  38 U.S.C. §§ 1111, 1113, 1131 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).

11.  The criteria for service connection for right wrist tendonitis with degenerative arthritis have been met.  38 U.S.C. §§ 1111, 1113, 1131 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).

12.  The criteria for service connection for other specified trauma and stressor related disorder have been met.  38 U.S.C. §§ 1101, 1110, 1154, 5102, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).

13.  The criteria for service connection for tension headaches have been met.  38 U.S.C. §§ 1110, 1154(a), 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).  Proper notice from VA must inform the appellant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id.; 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.159, 3.326 (2017); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication.  Moreover, the appellant had a meaningful opportunity to participate effectively in the processing of the claim decided herein with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in March 2009 and October 2009.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the adjudication in the September 2017 supplemental statements of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claims decided herein.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.

Increased Ratings

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degrees of disability specified by the schedule are considered adequate to compensate veterans for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2016).

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in this decision is, therefore, undertaken with consideration of the possibility that different ratings may be warranted for different time periods.





Flat Feet with Plantar Fasciitis and Hallux Valgus

The Veteran contends that he is entitled to an initial rating in excess of 30 percent prior to March 7, 2013, for his bilateral flat feet, which is evaluated under Diagnostic Code 5276.

Under the code, a 10 percent rating is warranted for moderate symptomatology, including weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet.  A 30 percent rating is warranted for severe bilateral pes planus with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities.  A 50 percent rating is awarded where bilateral flatfeet are manifested by pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation that is not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

The Veteran received a VA foot examination in May 2009 and indicated that he experienced pain in his feet.  He did not use any type of crutch, brace, cane, or corrective shoes.  The examiner noted tenderness to palpation of the heel.  There was, however, no instability.  The Veteran's gait was within normal limits, and there was no evidence of callosities, breakdown, or unusual shoe wear pattern.  There was also no evidence of hammertoe, high arch, clawfoot, or other deformity.  The examiner also noted 10 degrees hallux valgus bilaterally.  

In August 2009, a private examiner submitted correspondence indicating that the Veteran had significant foot pain bilaterally, with significant heel spurs.  He also had bilateral bunions that caused significant inturning of both great toes.  

The Veteran received a private orthopedic examination in September 2009, and stated that he had sporadic problems for years with regards to his heels, pain, and discomfort due to flat feet.  Upon examination, the examiner noted a mild hallux abducto valgus deformity bilaterally.  Range of motion of the ankle joints, subtalar joints, and lesser joints of the feet were within normal limits bilaterally, and without pain or crepitus.  

The Veteran received another VA foot examination in September 2011, and the examiner noted pain on use and manipulation of the feet bilaterally.  There was also extreme tenderness of the plantar surface bilaterally; it was, however, improved by orthopedic shoes or appliances.  The examiner indicated that there was no objective evidence of marked deformity or pronation of the foot.  The Veteran used support shoes and boots with good arch support constantly.

In October 2011, a private physician indicated that the Veteran's feet caused him regular pain.  He had taken multiple therapeutic modalities, however, and his daily foot pain was stable.

The Board finds the medical evidence highly probative of the Veteran's bilateral flatfoot condition and conclude that an evaluation in excess of 30 percent is not warranted.  The Veteran's symptoms, including extreme tenderness of the plantar surfaces of the feet, pain on manipulation, and pain on use, were improved by orthopedic shoes or appliances.   The September 2011 examiner noted that he used support shoes and boots constantly, and the October 2011 private physician indicated that such therapeutic remedies stabilized his foot pain.  As such, the Board finds that the weight of the evidence is against a finding that the Veteran's bilateral flatfoot disability manifested to a degree in excess of 30 percent disabling from September 24, 2008, to March 7, 2013.  Therefore, the Veteran's claim is denied.  

Scars

The Veteran's claim was filed prior to October 23, 2008, so the regulations in effect prior to that date are also for consideration.  Under the provisions of 38 C.F.R. § 4.118, Diagnostic Code 7803 in effect prior to October 23, 2008, a 10 percent rating was warranted for superficial unstable scars.  See 38 C.F.R. § 4.118 (as in effect prior to October 23, 2008).  A superficial scar was one not associated with underlying soft tissue damage.  Diagnostic Code 7803, Note (2).

The Schedule also provided for a 10 percent rating under Diagnostic Code 7801 for scars other than on the head, face, or neck, that were deep or that caused limited motion and exceeded an area or areas of 6 square inches (39 square centimeters) or greater; or, under Diagnostic Code 7802, for superficial scars on other than the head, face, or neck that were unstable, did not cause limited motion, and that exceeded an area or areas of 144 square inches (929 square centimeters); or, under Diagnostic Code 7804, for superficial scars that were painful on examination.  38 C.F.R. § 4.118 (as in effect prior to October 23, 2008).

Diagnostic Code 7801 also provided for a 20 percent rating for scars other than on the head, face, or neck, that were deep or that caused limited motion and exceeded an area or areas of 12 square inches (77 square centimeters); a 30 percent rating for scars other than on the head, face, or neck, that were deep or that caused limited motion and exceeded an area or areas of 72 square inches (465 square centimeters); and a 40 percent rating for scars other than on the head, face, or neck, that were deep or that caused limited motion and exceeded an area or areas of 144 square inches (929 square centimeters).  Id. 

A deep scar was one associated with underlying soft tissue damage.  Diagnostic Code 7801, Note (2). 

Under the criteria in effect as of October 23, 2008, any disabling effects of other scars (including linear scars), and other effects of scars rated under Diagnostic Codes 7800, 7801, 7802, and 7804 not considered in a rating provided under Diagnostic Codes 7800 through 7804 are to be rated under an appropriate diagnostic code.  38 C.F.R. § 4.118, Diagnostic Code 7805.

Under Diagnostic Code 7804, one or two scars that are unstable or painful will be assigned a 10 percent rating.  Three or four scars that are unstable or painful will be assigned a 20 percent rating.  Five or more scars that are unstable or painful will be assigned a 30 percent rating.  Note (1) indicates that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the rating that is based on the total number of unstable or painful scars.  38 C.F.R. § 4.118, Diagnostic Code 7804.

The Veteran received a VA scars examination in May 2009, and the examiner noted numerous small, faint scars on his right thumb, left wrist, left hand, left elbow, and left anterior cervical area due to removal of warts or lumps.  He denied any increase in disability due to these scars.  

The Veteran received another VA scars examination in September 2011 and indicated that the scars were not unstable or painful, nor were they due to burns.  The scars on his right thumb, left wrist, left hand, and left elbow all measured one cm (cm) by 1/4 cm.  The approximate total area of the right upper extremity scar was .25 square cm, and the left upper extremity was .75 square cm.  The examiner also noted a scar on the left anterior neck, secondary to surgery, which measured two cm by 1/4 cm.  The scar on the base of the left side of the Veteran's nose, secondary to cancer surgery, measured one cm by one cm.  The examiner also indicated that there was no functional impact on the Veteran's ability to work.  

The Veteran received a VA examination for his scars in December 2012, and the examiner noted numerous scars on his hands, wrists, and arms secondary to treatment for viral warts.  The scars on his right thumb, left wrist, left hand, and left elbow all measured one cm.  The examiner noted two superficial non-linear scars; the first scar measured 0.2 by 0.2 cm, and the second scar measured 0.1 by 0.2 cm.  He also indicated that all of the scars were well healed.  

The Board finds the medical evidence highly probative of the Veteran's scars and concludes that compensable rating is not warranted under the applicable criteria in effect both before and after October 23, 2008.  The evidence indicates that none of the Veterans scars are painful or unstable; there is even competent medical evidence that the scars "healed well."  The evidence also does not show that the Veteran's scars cover an area of at least 39 square cm.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the criteria for a compensable evaluation under Diagnostic Codes 7801, 7802, and 7804 have not been met.  With regard to limitation of function under 7805, the competent medical evidence indicates that the scars did not produce any functional limitations.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for a compensable rating for scars of the right thumb, left wrist, left hand, left elbow, and left anterior cervical area due to removal of warts and lumps, and that the claim must be denied.  

Coccygodynia

The Veteran's service-connected coccygodynia has been rated under Diagnostic Code 5299-5298.  When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the Diagnostic Code will be constructed via the first two digits selected from that part of the rating schedule most closely identifying the part or system of the body involved, and the last two digits will be "99" for all unlisted conditions.  Then, the disability is rated by analogy under a Diagnostic Code to a closely related disability that affects the same anatomical functions and has closely analogous symptomatology.  38 C.F.R. § 4.20, 4.27 (2017).

The RO has determined that the code most analogous to the Veteran's residuals of a fractured coccyx is Diagnostic Code 5298, which pertains to removal of the coccyx. Under Diagnostic Code 5298, a noncompensable rating contemplates the removal of the coccyx, partial or complete, without painful residuals.  38 C.F.R. § 4.71a, Diagnostic Code 5298.  A 10 percent rating contemplates the same with painful residuals and is the maximum rating that can be assigned under Diagnostic Code 5298.  

The Veteran received a VA examination in May 2009 and complained of pain in the coccyx.  He did not require an assistive device, and denied bowel or bladder complaints.  The Veteran indicated that he did not have surgery on his coccyx; rather, he injured it during service while riding over extremely rough roads.

The Veteran received private treatment in October 2009, and Dr. J. D. indicated that he had extensive pain to his coccyx.  Furthermore, it had been present for years and was worsening.  

Dr. J. D. submitted correspondence in June 2010 and stated that the Veteran's coccygodynia had been present for a few years and the Veteran's coccyx was significantly tender to palpation.  

In March 2011, Dr. J. D. submitted additional correspondence that Veteran had persistent pain in his tailbone/coccyx region that progressively worsened.  

The Board concludes that the Veteran's coccygodynia approximates the 10 percent rating under Diagnostic Code 5298, which is the maximum rating assigned for removal of the coccyx with painful residuals.  38 C.F.R. § 4.71a (2017).  While the Veteran's coccyx has not been removed, he has complained of pain, and the competent medical evidence indicates that the pain has progressively worsened for the entire period on appeal.  Furthermore, there was objective evidence of palpable tenderness over the coccyx during examination.  Accordingly, the Board finds that a 10 percent disability rating under Diagnostic Code 5298 applies.  See also Southall-Norman v. McDonald, 28 Vet. App. 346, 354 (2016).  

Earlier Effective Date

The statutory guidelines for the determination of an effective date of an award are set forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is the latter.  38 C.F.R. § 3.400.

Under 38 C.F.R. § 3.400 (b)(2)(i), the effective date for a grant of direct service connection will be the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service. Otherwise, the effective date is the date of receipt of claim, or date entitlement arose, whichever is later.  Under 38 C.F.R. § 3.400 (b)(2)(ii), the effective date for presumptive service connection will be the date entitlement arose, if a claim is received within one year after separation from active service. Otherwise, the effective date will be the date of receipt of the claim, or the date entitlement arose, whichever is later.

VA amended its adjudication regulations on March 24, 2015, to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.  79 Fed. Reg. 57660 (Sept 25, 2014).  The amendments, however, are only effective for claims and appeals filed on or after March 24, 2015. As the claims in this case were filed prior to that date, the amendments are not applicable in this instance and the regulations in effect prior to March 24, 2015, will be applied.

Under the old regulations, any communication or action, indicating an intent to apply for one or more benefits under laws administered by VA, from a claimant or the claimant's representative, may be considered an informal claim. Such informal claim must identify the benefit sought. Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a) (in effect prior to March 24, 2015).  

There is no set form that an informal written claim must take. All that is required is that the communication indicates an intent to apply for one or more benefits under the laws administered by VA, and identify the benefits sought.  Rodriguez v. West, 189 F.3d 1351 (1999).  Case law is clear that this means the claimant must describe the nature of the disability for which he is seeking benefits, such as by describing a body part or symptom of the disability.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).  

A report of VA examination or hospitalization can be accepted as an informal claim for benefits. 38 C.F.R. § 3.157(b)(1) (in effect prior to March 24, 2014).  The provisions of this regulation apply only when such reports relate to examination or treatment of a disability for which service connection has previously been established, or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment, or hospital admission. See Norris v. West, 12 Vet. App. 413, 417 (1999).  (VA regulations provide that an informal claim for an increased disability rating "will be initiated by a report of examination or hospitalization for previously established service-connected disabilities").

As awards of secondary service connection are not awards of increased compensation within the meaning of 38 U.S.C. § 5110, the effective date can be no earlier than the filing date of the claim for service connection on a secondary basis. See Ellington v. Nicholson, 22 Vet. App. 141, 145 (2007) (finding that the effective date for a grant of service connection for diabetes and hyp0ertension as secondary to leukemia was the date of the claim for secondary service connection, not the date of the claim of service connection for leukemia), aff'd sub nom. Ellington v. Peake, 541 F.3d 1364 (Fed. Cir. 2008); Ross v. Peake, 21 Vet. App528, 532-33 (2008) (holding that the effective date for a grant of entitlement to secondary service connection for depression with anxiety was the date of the secondary service connection claim, not the date of the claim for service connection for the primary heart condition).

In general, the effective date of an award of increased evaluation shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application.  38 U.S.C. § 5110(a).  An exception to this rule applies, however, under circumstances where evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation. In that regard, the law provides that the effective date of the award "shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date otherwise, date of receipt of the claim."  38 U.S.C. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  

Right Hip Ischial Bursitis

The Veteran seeks an effective date earlier than March 29, 2011, for the grant of service connection for right hip ischial bursitis.  He has not put forth any specific contentions as to why he is entitled to an earlier effective date.  Following a review of the record, the Board finds that an earlier effective date is not warranted.

The first evidence of a right hip disability came in the March 29, 2011, treatment record that indicated that Veteran had right ischial bursitis.  The Veteran submitted correspondence along with the treatment record stating "[t]his should justify a rating on my right hip..." and the Board construed this evidence as an informal claim for service connection.  There is no evidence of a formal or informal claim for entitlement to service connection for a right hip disability prior to this claim.  

The Board is bound by law on this matter, and is without authority to grant the benefit sought on an equitable basis.  As no statutory or regulatory exceptions to the rule governing the effective date here is for application, there is no legal basis to grant the appeal.

Based on this record, no effective date earlier than March 29, 2011, is warranted for service connection of the Veteran's right hip ischial bursitis.  As this appeal must be denied as a matter of law, the benefit of the doubt rule is not for application. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

Right Ankle Degenerative Joint Disease and Left Ankle Sprain

The Veteran seeks an effective date earlier than February 1, 2012, for the grant of service connection for right ankle degenerative joint disease and service connection for left ankle sprain.  He has not put forth any specific contentions as to why he is entitled to an earlier effective date.  Following a review of the record, the Board finds that an earlier effective date is not warranted.

The first evidence of right ankle and left ankle disabilities came in a February 1, 2012, correspondence from the Veteran.  He stated that his doctor indicated that all of his joints hurt and were not normal.  The RO construed this correspondence as a claim for "all joints."  There is no evidence of a formal or informal claim for entitlement to service connection for a right ankle or left ankle disability prior to this claim.  

The Board is bound by law on this matter, and is without authority to grant the benefit sought on an equitable basis.  As no statutory or regulatory exceptions to the rule governing the effective date here is for application, there is no legal basis to grant the appeal.

Based on this record, no effective date earlier than February 1, 2012, is warranted for service connection of the Veteran's right ankle degenerative joint disease and left ankle sprain.  As this appeal must be denied as a matter of law, the benefit of the doubt rule is not for application. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

Generally, to establish service connection for a disability resulting from a disease or injury incurred in service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Service connection for certain chronic diseases may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year (three years for active tuberculous disease and Hansen's disease; seven years for multiple sclerosis) from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Where a chronic disease under 3.309(a) is "shown as such in service" ("meaning clearly diagnosed beyond legitimate question," Walker, 708 F.3d at 1339) or in the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  In cases where a chronic disease is "shown as such in service," the Veteran is "relieved of the requirement to show a causal relationship between the condition in service and the condition for which service-connected disability compensation is sought."  Walker, 708 F.3d at 1336.  

Instead, service connection may be granted for subsequent manifestations of the same chronic disease without any evidence of link or connection between the chronic disease shown in service and manifestations of the same disease at a later time.  In other words, "there is no 'nexus' requirement for compensation for a chronic disease which was shown in service, so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease."  Id.

If evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and service, and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Walker, 703 F.3d at 1336; 38 C.F.R. § 3.303(b).

In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C. § 1154(b) (2012) and its implementing regulation, 38 C.F.R. § 3.304(d) (2017) are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence. If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C. § 1154(b); 38 C.F.R. § 3.304(d).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that in the case of a combat Veteran not only is the combat injury presumed, but so is the disability due to the in-service combat injury. Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  To establish service connection, however, there must be the evidence of a current disability and a causal relationship between the current disability and the combat injury. Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f)(5) and 38 C.F.R. § 4.125 (2006) (requiring PTSD diagnoses to conform to the criteria in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) (DSM-IV)).  When a Veteran's stressor is related to fear of hostile military or terrorist activity and PTSD is diagnosed by a VA psychiatrist or psychologist, the Veteran's statements alone may establish the occurrence of the claimed stressor if the stressor is consistent with the places, types, and circumstances of the Veteran's service.  38 C.F.R. § 3.304(f)(3).  



Left and Right Shoulders

The Veteran's fellow serviceman submitted correspondence in July 2013 detailing the Veteran's experiences while participating in Operation Desert Shield and Operation Desert Storm.  He indicated that the Veteran drove or rode in civilian and tactical vehicles for hundreds of miles over dusty desert roads and open cross country desert areas while he couriered and protected top secret material and equipment.  

The Veteran received a VA shoulder examination in June 2016, and the examiner noted diagnoses of bilateral shoulder strain and bilateral degenerative arthritis.  The Veteran attributed the pain in his shoulders to the wear and tear of military training and combat operations during 20 years in service.  He did not, however, recall any specific injury to the shoulders.  

The examiner opined that he could not connect the bilateral shoulder condition to any specific incident that occurred during service.  However, as the Veteran was a combat veteran with 20 years of service, the shoulder injury was consistent with the wear and tear of military training and combat operations that the Veteran participated in during active duty.  The examiner continued that if the provisions of 38 U.S.C. § 1154(b) apply to the Veteran, then it was at least as likely as not that his shoulder condition was due to or the result of the wear and tear of military training and combat operations.  

Based on the buddy statement, the Board will resolve reasonable doubt that the Veteran was subject to enemy fire and could be considered in combat.  He rode in tactical vehicles for hundreds of miles in a combat zone, and was also responsible for protecting top secret material and equipment.  As such, the Board will resolve reasonable doubt and find that the provisions of 38 U.S.C. § 1154(b) apply to him.  In light of this application, and the positive nexus opinion offered by the probative June 2016 VA examination, the Board finds that service connection for bilateral shoulder strain with bilateral degenerative arthritis is warranted.  


Left Elbow

The Veteran received a VA examination for his shoulder in June 2016, the examiner noted a diagnosis of left elbow tendonitis.  The Veteran attributed the pain in his left elbow to the wear and tear of military training and combat operations during 20 years in service.  He did not, however, recall any specific injury to the left elbow.  He complained of a constant dull ache rated as a 5 - 6 on a 0 - 10 scale.  It increased in the morning when he first awoke, and he rated it as an 8 - 9 on the same scale.

The examiner opined that he could not connect the left elbow condition to any specific incident that occurred during service.  However, as the Veteran was a combat veteran with 20 years of service, the shoulder injury was consistent with the wear and tear of military training and combat operations that the Veteran participated in during active duty.  The examiner continued that if the provisions of 38 U.S.C. § 1154(b) apply to the Veteran, then it was at least as likely as not that his shoulder condition was due to or the result of the wear and tear of military training and combat operations.  

Based on the July 2013 buddy statement, the Board will resolve reasonable doubt that the Veteran was subject to enemy fire and could be considered in combat.  He rode in tactical vehicles for hundreds of miles in a combat zone, and was also responsible for protecting top secret material and equipment.  As such, the Board will resolve reasonable doubt and find that the provisions of 38 U.S.C. § 1154(b) apply to him.  In light of this application, and the positive nexus opinion offered by the probative June 2016 VA examination, the Board finds that service connection for left elbow tendonitis is warranted.  

Left and Right Wrists

The Veteran received a VA examination for his left and right wrists in June 2016, and the examiner noted diagnoses of left wrist tendonitis and right wrist tendonitis with degenerative arthritis.  The Veteran attributed the pain in his bilateral wrists to the wear and tear of military training and combat operations during 20 years in service.  He did not, however, recall any specific injury to the left or right wrist.  He complained of a constant dull ache rated as a 5 - 6 on a 0 - 10 scale.  It increased in the morning when he first awoke, and he rated it as an 8 - 9 on the same scale.  During this time, the Veteran experienced numbness, tingling, pain, and stiffness affecting the arm from the shoulders to the hands.  

The examiner opined that he could not connect the left and right wrist conditions to any specific incident that occurred during service.  However, as the Veteran was a combat veteran with 20 years of service, the shoulder injury was consistent with the wear and tear of military training and combat operations that the Veteran participated in during active duty.  The examiner continued that if the provisions of 38 U.S.C. § 1154(b) apply to the Veteran, then it was at least as likely as not that his shoulder condition was due to or the result of the wear and tear of military training and combat operations.  
	
Based on the July 2013 buddy statement, the Board will resolve reasonable doubt that the Veteran was subject to enemy fire and could be considered in combat.  He rode in tactical vehicles for hundreds of miles in a combat zone, and was also responsible for protecting top secret material and equipment.  As such, the Board will resolve reasonable doubt and find that the provisions of 38 U.S.C. § 1154(b) apply to him.  In light of this application, and the positive nexus opinion offered by the probative June 2016 VA examination, the Board finds that service connection for left wrist tendonitis and right wrist tendonitis with degenerative arthritis is warranted.  

Left and Right Hand

The Veteran received a VA examination for his left and right hands in June 2016, and the examiner noted diagnoses of left and right hand tendonitis.  The Veteran attributed the pain in his bilateral hands to the wear and tear of military training and combat operations during 20 years in service.  He did not, however, recall any specific injury to the left or right hand.  He complained of a constant dull ache rated as a 5 - 6 on a 0 - 10 scale.  It increased in the morning when he first awoke, and he rated it as an 8 - 9 on the same scale.  During this time, the Veteran experienced numbness, tingling, pain, and stiffness affecting the arm from the shoulders to the hands.  

The examiner opined that he could not connect the left and right wrist conditions to any specific incident that occurred during service.  However, as the Veteran was a combat veteran with 20 years of service, the shoulder injury was consistent with the wear and tear of military training and combat operations that the Veteran participated in during active duty.  The examiner continued that if the provisions of 38 U.S.C. § 1154(b) apply to the Veteran, then it was at least as likely as not that his shoulder condition was due to or the result of the wear and tear of military training and combat operations.  
	
Based on the July 2013 buddy statement, the Board will resolve reasonable doubt that the Veteran was subject to enemy fire and could be considered in combat.  He rode in tactical vehicles for hundreds of miles in a combat zone, and was also responsible for protecting top secret material and equipment.  As such, the Board will resolve reasonable doubt and find that the provisions of 38 U.S.C. § 1154(b) apply to him.  In light of this application, and the positive nexus opinion offered by the probative June 2016 VA examination, the Board finds that service connection for left and right hand tendonitis is warranted.  

Acquired Psychiatric Disability

The Veteran received an initial PTSD VA examination in December 2012 and indicated that the Veteran's symptoms did not meet the diagnostic criteria for PTSD under DSM-V criteria.  He also found that the Veteran did not have any mental disorders that conformed to the DSM-IV criteria.

The Veteran received another mental disorder examination in September 2015, and the examiner noted a diagnosis of "other specified trauma or stressor related disorder."  The Veteran indicated that he was currently married, and described his relationship with his wife as "good."  He described his time in service and indicated that he was exposed to combat while deployed overseas.  The Veteran indicated that he saw thousands of dead sheep and camels, and also witnessed dead men hanging out of tanks.  On one occasion, the Veteran described seeing a man dead in a tank and he could smell his burning flesh.  He indicated that he reflected on his military service "most every day," and frequently reflected on seeing and smelling the dead body in the tank.  

The examiner indicated that the Veteran showed significant intrusion symptoms, such as involuntary and intrusive recollections of trauma, recurrent distressing dreams, and dissociative reactions and flashbacks in which there was a feeling that the traumatic event was reoccurring.  The Veteran was administered the PTSD Checklist 5 (PCL-5), which revealed a raw score of 74; the examiner noted that this was above the recommended cut score of 38 and suggested that the Veteran met the requisite criteria for PTSD.  However, the examiner stated that while the Veteran had symptoms of PTSD, he did not meet the requisite criteria for a diagnosis.  He met the criteria for other specified trauma and stressor related disorder, and the examiner concluded that it was as least as likely as not caused by military service, per the distressing experiences the Veteran indicated he had been exposed to.  

In December 2016, the Veteran submitted correspondence indicating that his PTSD was not related to a single incident, but rather over 20 years of service.  During his time during Operation Desert Shield and Operation Desert storm, he stated that he saw thousands of Iraqi prisoners and some dead Iraqis burning in a disabled tank, and saw hundreds of dead sheep, goats, horses, and camels from chemical weapons.

The Board finds the September 2015 VA examination highly probative and concludes that service connection for other specified trauma and stressor related disorder is warranted.  The examiner considered the Veteran's history and in-service experiences, and provided a thorough rationale for his conclusions.  In so reaching that conclusion, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C.A. § 5107(b) (2017); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  

The Board notes that the September 2015 offered conflicting evidence on whether the Veteran met the criteria for a diagnosis of PTSD.  However, the Board is unable to grant service-connection for PTSD because the record does not contain a competent diagnosis for the disability  

Headaches

The Veteran received a VA headaches examination in March 2012.  The examiner noted a current diagnosis of tension headaches.  He indicated that the Veteran had a long history of headaches after getting out of the service, and that it was occipital in location.  As a result, the Veteran experienced nausea, sensitivity to light and sensitivity to sound.  The occipital pain lasted one to two days.  Based on the results of the examination, the examiner indicated "I do not feel that his tension headaches have any relationship to the Gulf War."  The examiner further found that the Veteran was not treated for chronic headaches in service.  

The Veteran's wife submitted correspondence in November 2009 indicating that they had been married since September 1971.  Prior to service, the Veteran stayed in shape.  However, when he returned from Operation Desert Shield/Desert Storm in 1991, his health began to decline, and some of the things that affected him included headaches.  

Fellow serviceman H. W. submitted correspondence in July 2013 and stated that both he and the Veteran began to suffer from headaches after taking pyridostigmine bromide (PB) nerve gas pills will serving in Iraq.  At the end of the war, the Veteran and H. W. waited three weeks for transportation back to the United States.  During that time, the Veteran complained of various issues, including headaches.  H. W. also indicated that the Veteran stated that these problems had not been present prior to coming to the Middle East.

The Board finds the March 2012 VA examination of diminished probative value when compared to the competent statements of the Veteran's wife and fellow serviceman.  The examiner did not use the correct legal standard, which is whether it is as least as likely as not that the Veteran's tension headaches were proximately due to or the result of service.  However, a remand is not necessary because headaches are diagnosable by lay observations.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (a layperson is competent to report on that of which he or she has personal knowledge).  Furthermore, the serviceman's statement that the Veteran began suffering from headaches after taking PB pills during service is corroborated by the Veteran's wife.  She indicated that the Veteran was in shape prior to service but complained of headaches upon return.  In light of the competent, credible lay statements, the Board finds the most probative evidence of record shows a link between his headache disability and a service.  Therefore, the criteria for service connection have been met and the Veteran's claim is granted.  


ORDER

Entitlement to a rating in excess of 30 percent for bilateral flatfoot with plantar fasciitis and hallux valgus from September 24, 2008 to March 7, 2013 is denied.  

Entitlement to a compensable rating for scars of the right thumb, left wrist, left hand, left elbow, and left anterior cervical area due to removal of warts and lumps is denied.  

A 10 percent rating, but not higher, for coccygodynia is granted, subject to the statutes and regulations governing the payment of monetary benefits.  

Entitlement to an effective date earlier than March 29, 2011, for the grant of service connection for right hip ischial bursitis is denied.  

Entitlement to an effective date earlier than February 1, 2012, for the grant of service connection for right ankle degenerative joint disease is denied.  

Entitlement to an effective date earlier than February 1, 2012, for the grant of service connection for a left ankle sprain is denied.  

Entitlement to service connection for left shoulder strain with degenerative arthritis is granted.

Entitlement to service connection for right shoulder strain with degenerative arthritis is granted.  

Entitlement to service connection for left elbow tendonitis is granted.

Entitlement to service connection for left wrist tendonitis is granted.

Entitlement to service connection for right wrist tendonitis with degenerative arthritis is granted.

Entitlement to service connection for other specified trauma and stressor related disorder is granted. 

Entitlement to service connection for tension headaches is granted.


REMAND

Basal Cell Carcinoma

With regards to the Veteran's claim for entitlement to a compensable disability rating for basal cell carcinoma, the Board notes that an increased rating was denied in April 2013.  The Veteran filed a timely notice of disagreement, seeking a compensable evaluation for the entire period on appeal.  The RO has not, however, issued a Statement of the Case (SOC) with respect to the increased rating claim.  The claim, therefore, must be remanded for compliance with Manlincon v. West, 12 Vet. App. 238 (1999).

Right Hip Ischial Bursitis, Right Ankle Degenerative Joint Disease, Left Ankle Sprain, Lumbar Spine Degenerative Joint Disease, Bilateral Knee Chondromalacia

The Veteran's last VA examination for his hips and ankles was in July 2017, the last VA examination for his back was in March 2012, and the last VA examination for his knees was in September 2011.  The Board has reviewed the examination reports and notes that they are not adequate, as it does not appear that any passive, weight-bearing or nonweight-bearing range of motion testing was conducted at that time.  Consequently, the Board must remand the claims in order for another VA examination to be accomplished.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Correia v. McDonald, 28 Vet. App. 158 (2016) (38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing). 

In Sharp v. Shulkin, 29 Vet. App. 26 (2017), the Court also noted that for a joint examination to be adequate, the examiner "must express an opinion on whether pain could significantly limit" a veteran's functional ability, and that determination "should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups."  Furthermore, the Court stated that the examiner must "obtain information about the severity, frequency, duration, precipitating and alleviating factors, and extent of functional impairment [resulting from flare-ups] from the veterans themselves."  Sharp, 29 Vet. App. at 34.  The examiner must also "offer flare opinions based on estimates derived from information procured from relevant sources, including the lay statements of veterans," and the examiner's determination "should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups.  Id. at 10.

Neck Disability

As the Veteran's medical records establish a current diagnosis of cervical spondylosis, and there is an indication, through assertions of the Veteran, that the disability may be related to service, the Board finds that a medical examination with an opinion is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 70 (2006).  Specifically, a remand is required to afford the Veteran a VA examination so as to determine the nature and etiology of any diagnosed neck disability.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran must be provided an SOC on the issue of entitlement to a compensable rating for basal cell carcinoma.  If and only if, the Veteran files a timely substantive appeal should this issue be returned to the Board.  See 38 C.F.R. § 19.29; Manlincon, 12 Vet. App. 238. 

2.  Schedule the Veteran for VA examinations so as to determine the current severity of his back, hip, ankle and knee disabilities.  The claims file must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.  Full range of motion testing must be performed. 

The back, ankle, and hips must be tested in both active and passive motion, in weight-bearing and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should also request the Veteran identify extent of his functional loss during a flare-ups and, if possible, offer range of motion estimates based on that information.  If the examiner is unable to provide an opinion on the impact of flare-ups on the Veteran's range of motion, he/she should indicate whether this inability is due to lack of knowledge among the medical community or based on the lack of procurable information. 

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of his neck disability.  The claims file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed. 

The examiner is asked to opine as to whether it is as least as likely as not (50 percent probability or more) that the Veteran's neck disability had its onset in service or is otherwise the result of an incident in service.

The examiner should consider all evidence, including lay statements, medical records, and other medical opinions of record.  Any opinions offered should be accompanied by a clear rationale consistent with the evidence of record.

4.  After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the appeal.  If any benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


